Citation Nr: 1632577	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  13-28 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and/or schizophrenia.


REPRESENTATION

Appellant represented by:	Barbara Harris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from April 14, 1986, to July 22, 1986, and on active duty from December 27, 1988, to February 16, 1989.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2009.  The appeal was certified to the Board in August 2015.  In October 2015, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).

The issue(s) of entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and/or schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the October 2005 Board decision denying service connection for PTSD includes evidence of a new stressor; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans.

Entitlement to service connection for PTSD was denied by the Board in a decision dated in October 2005.  The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court); accordingly, the October 2005 decision is final.  

Based on service treatment and personnel records, stressor statements and hearing testimony from the Veteran, and VA and private treatment records and evaluations, the Board denied the claim in October 2005 on the grounds that the independently verifiable stressors did not occur during the Veteran's military service.  Those stressors consisted of an air strike on the U.S.S. Stark in May 1987; although the Veteran was not present at the time, he claimed that he personally knew several sailors who were killed at that time.  Another stressor reported was the death of his father in 1988.  Thus, there was no objective medical evidence linking the Veteran's currently diagnosed PTSD to an in-service stressor.  

Evidence received since that decision includes treatment records showing that although in general the Veteran was diagnosed as having bipolar disorder, he was diagnosed with PTSD on more than one occasion, in 2010 and in 2014.  Additionally, the Veteran reported additional stressors, involving personal assault, consisting of a claim of military sexual trauma raised in a 2014 written statement, and testimony regarding his being beaten after a sheet was thrown over his head, so that he could not see his assailants.  This evidence of stressors not previously considered is sufficient to meet the low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this regard, for the purpose of determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Based on these factors, the claim for service connection for PTSD is reopened with the submission of new and material evidence.  38 C.F.R. § 3.156 . 


ORDER

The application to reopen a claim for service connection for PTSD is granted; to that extent, the appeal is allowed.  


REMAND

The Veteran contends that he has PTSD resulting from in-service stressors.  In the above decision, the Board reopened a previously denied claim for service connection for PTSD, but additional development is required before a decision can be rendered on the claim.  

The Veteran also claims that the initial symptoms of a psychiatric disorder occurred during service.  In his claim filed in April 2009, the Veteran identified diagnoses of bipolar disorder, schizophrenia and/or schizoaffective disorder, and the RO developed separate issues of entitlement to service connection for bipolar disorder and for schizophrenia.  However, in general, a claim for service connection for a specific psychiatric disability, such as PTSD, encompasses all diagnosed acquired mental conditions, which are considered to be a single service connection claim for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, now that the PTSD claim has been reopened, the separate issues have been consolidated into a single issue which encompasses all diagnosed acquired psychiatric disabilities.  

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-5); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's military service occurred during peacetime.  Specifically, the Veteran served on a period of active duty for training (ACDUTRA) from April 14, 1986, to July 22, 1986, and on active duty from December 27, 1988, to February 16, 1989.  In this regard, although there is a DD Form 214 of record showing a period of active duty from September 18, 1988, to February 16, 1989, in June 1997, VA sought verification of service from the National Personnel Records Center (NPRC), providing the September 1988 to February 1989 dates.  The NPRC reported that the September 1998 date was incorrect, and provided the correct date of December 27, 1988.  A September 1996 decision by the Board for Correction of Naval Records (on an unrelated matter) noted that the Veteran's record showed that he enlisted in the Navy on December 27, 1988, after more than two years in the Naval Reserve.  This is consistent with the service personnel records which show that the Veteran enlisted in the regular component of the U.S. Navy, for 4 years, on December 27, 1988.  In addition, the entrance examination dated December 6, 1988, notes the Veteran's prior status to be "civilian."  The Veteran himself reported his active duty service as beginning December 27, 1988, in a June 1990 statement. 

Regarding his claimed stressors, the U.S.S. Cole incident occurred several years after the Veteran's service.  His reported stressors involving his father's death and a 1987 air strike on the U.S.S. Stark occurred in between the Veteran's two periods of service.  The Veteran claims that he was assigned to a "sister ship" of the U.S.S. Stark, namely, the U.S.S. Taylor, and that he knew people aboard the U.S.S. Stark.  A VA examination report addendum dated in April 2005 noted that if the Veteran's served aboard the U.S.S. Taylor after that event, it could constitute a stressor.  However, there is no evidence supporting the Veteran's assertion that he served aboard the U.S.S. Taylor.  His DD 214 for the period from April to July, 1986, specifically noted that he did not have any foreign or sea service.  The U.S.S. Taylor was decommissioned September 30, 1988.  

More recently, he has claimed two stressors involving personal assault.  The first he raised in a written statement dated in 2014, in which he claimed military sexual trauma while aboard the U.S.S. Taylor.  The other claimed personal assault stressor, raised at his Board hearing, was that he was beaten after a sheet was thrown over his head, which he referred to as a blanket party.  

The Veteran has not been given notice as to the requirements for a claim for service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of personal assault VA must first inform the claimant that he or she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his or her account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him or her in the submission of alternative sources of evidence, by providing additional time to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his or her behalf.  The Court has emphasized that, in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.  Therefore, such notice must be provided.  

Additionally, although multiple attempts were made to obtain records from the National Personnel Records Center (NPRC), it is not clear that such records would have encompassed all of the records pertaining to the Veteran's period in the U.S. Naval Reserve.  Given the prevalence of his assertions regarding service aboard the U.S.S. Taylor, the Agency of Original Jurisdiction (AOJ) must make specific attempts to obtain the Naval Reserve records pertaining to the Veteran, including shipboard assignments, if any.

Regarding other psychiatric disabilities, the Veteran claims that the initial symptoms of a psychiatric disorder occurred during service.  In support of this assertion, he points to the December 6, 1988, entrance examination medical history report, which noes that he reported taking Carafate for stomach due to "nervous," and that he was depressed and nervous when his father was ill in 1988.  It is asserted that this evidence reflects a psychiatric disability that was aggravated during service.  The Veteran contends that he was prescribed Valium and Xanax for treatment of his condition, but medical records show that Valium was prescribed as part of the treatment for his back condition.  The evidence of Xanax consists of a statement in the medical board report that the Veteran stated that he had had low back pain since 1986, and had been treated with Xanax and Librax for back pain.  

Between his discharge from ACDUTRA in 1986, and his entrance onto active duty in December 1988, the evidence reflects that he earned a M.S. degree from Troy State University from September 1986 to May 1988.  The record of military processing dated December 27, 1988, noted that from March 1988 to September 1988, he reportedly worked as a child care worker for a state youth services department, but that he had been unemployed since that date.  

After service, the file documents a long psychiatric history, but the contemporaneous record commences in March 1993, when the Veteran was hospitalized in Northside Hospital from March 3-11, 1993.  At that time, he was diagnosed as having dysthymic disorder and a personality disorder.  Unfortunately, the Veteran's history reported at that time and on the later medical record reports has included significant inconsistencies, as well as factual inaccuracies.  For instance, when seen at Northside in March 1993, he reported that he had served for 4 years as a Navy Seal, and that he had spent 18 months in the Persian Gulf prior to Desert Storm.  Both of these are inconsistent with his official military record.  

Most consistently, he reported in the early records that he had been employed but lost jobs after service until sometime in 1992.  Service department records show that in June 1990, he contacted the Naval Reserve Personnel Center for records because he wished to attempt to re-enlist in the Navy. He reported on several occasions having first noticed psychiatric symptoms in 1992. 

An evaluation with an extensive history was performed in January 1994 by R. Reddy, M.D., who obtained the information from the Veteran.  He reported serving 3 years in the Navy, and said he had been on active duty for 179 days.  He said he received a medical discharge, but did not relate it to a psychiatric disorder, and he was in fact discharged due to a back condition.  He reported that after discharge he worked at a Walmart for 90 days, and then worked with a Youth Services program for 6 months, at which point he was fired for fighting with a program member.  He said that he worked as a drug treatment counselor for the Department of Corrections for 6 months, but was fired.  After that, reported that he had worked a series of jobs in fast food restaurants, and had been separated from his wife since about January 1993, due to his inability to keep a job.  He had been treated for depression in October 1992.  Since January 1993, he had been hospitalized 10 times for suicidal ideation and gestures and depression.  He reported having been molested as a child from the ages of 8-12, and said that when he recalled that, he became depressed and suicidal.  At this time, his diagnosis was alcohol dependence, schizoaffective disorder, and personality disorder.  Hospital records dated from November 1993 on through the 1990's show a bipolar disorder as the most commonly listed diagnosis, with panic disorder and a personality disorder also frequently listed.  

However, it was not until several years after service that he began relating the onset of his psychiatric symptoms to service.  On a January 1997 VA psychiatric examination, he stated that he began experiencing psychiatric problems in boot camp, including panic attacks and general anxiety.  However, he also referred to a cruise to Gibraltar, where he stated he experienced auditory hallucinations, and, as noted above, he does not have any documented foreign or sea service.  Subsequent records also include medical histories which are either contradicted to at least some extent by the objective record, or not supported by the objective record.  

Given the long-standing record of inconsistent histories provided by the Veteran (for whatever reasons, including faulty memory), the Veteran must be scheduled for an examination, with a review of the record, and an explanation as to the evidence relied upon.  The purpose of this is not to discredit the Veteran, but to ensure that the psychiatrist focuses on an accurate history.  In this regard, the Board is not obliged to accept a medical opinion based on an inaccurate history.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the claim for service connection PTSD based on personal assault.  He should be provided with the appropriate form to complete.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Types of evidence including evidence of behavior changes should be listed.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

2.  Contact the Naval Reserve Personnel Center, and/or other appropriate records repository, and request all available records of the Veteran's service in the Naval Reserve from April 1987 to December 1988, to include periods of ACDUTRA and INACDUTRA.  Any records that might corroborate the Veteran's statement that he served aboard the U.S.S. Taylor during this period should be obtained as well.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Obtain all VA treatment records dated from July 2015 to the present, in particular, records of psychiatric/mental health treatment.

4.  Obtain any outstanding private treatment records pertaining to the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, for which he provides sufficient authorization and identification.  

5.  Then, schedule the Veteran for an appropriate VA psychiatric examination.  Because of the many erroneous reports of his service contained in various medical examinations, it must be made clear that the Veteran's military service consists of:
* ACDUTRA from April 14, 1986, to July 22, 1986;
* Active Duty from December 27, 1988, to February 16, 1989;
* Any periods of ACDUTRA or INACDUTRA between July 22 1986, and December 27, 1988, which are verified pursuant to the above-requested remand development.

In addition, the examiner must be provided with a copy of this remand, as well as access to the electronic claims file.  In addition to an examination of the Veteran, the service department records and other evidence in the claims file, including lay statements, as well as private hospital records, the earliest of which are included in the records provided by SSA, must be reviewed.  (The narrative summary above contains summaries of some of the evidence compiled during and within a few years of service.)  The psychiatrist should report the diagnosis(es) for all psychiatric disorders found, in conformity the DSM-5.  Then, the psychiatrist is asked to opine:

a.  Whether PTSD is at least as likely as not (50 percent or greater probability) related to any in-service stressor.  If so, the stressor(s) upon which the diagnosis is based must be identified, the examiner must explain the link between the current symptomatology and the Veteran's claimed stressor(s).  If the stressor includes personal assault, the examiner must also opine as to the likelihood that such personal assault stressor occurred.  

b.  For any other diagnosed Axis I disorders, including bipolar disorder, the examiner provide an opinion as to:

* Whether it is at least as likely as not (a 50 percent probability of greater) that any such diagnosed psychiatric disorder had its onset in service.  The basis for the opinion must be clearly explained, with reference to the relevant evidence.

* Whether it is at least as likely as not (a 50 percent probability of greater) that any such diagnosed psychiatric disorder existed prior to either of the currently documented periods of service, and, if so, whether any such disorder increased in severity beyond natural progress during such service.  Again, the basis for the opinion must be clearly explained, with reference to the relevant evidence.

6.  Thereafter, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If not, the appropriate corrective action must be undertaken.

7.  After the requested development has been completed, the RO shall review and adjudicate the claim for service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, and/or schizophrenia, based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


